 OFFICE & PROFESSIONAL EMPLOYEES UNIONOffice and Professional Employees Union,Local No.2,AFL-CIO (Group Health Assn.,Inc.)andJohnE.Mulroy. Case5-CB-845October 16, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING ANDJENKINSOn July 22, 1969, Trial Examiner Gordon JMyatt issued his Decision in the above-entitledproceeding,findingthatRespondenthadnotengaged in certain unfair labor practices alleged inthe complaint and recommending that the complaintbe dismissed in its entirety, as set forth in theattached Trial Examiner's Decision. Thereafter, theGeneralCounsel filed exceptions to the TrialExaminer's Decision and a brief in support thereofRespondent filed a brief in support of the TrialExaminer's DecisionPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committedThe rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendation of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the complaint herein be, and ithereby is, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGGRDON J. MYATT, Trial Examiner- Upon a chargefiled June 14, 1968, by John EMulroy, an individual(hereinafter called the Charging Party), against Office andProfessional Employees Union, Local No 2, AFL-CIO(hereinafter referred to as the Union), a complaint andnotice of hearing was issued by the Regional Director ofRegion 5 on April 14, 1969. The complaint alleged amongother things, that the Union, recognized by Group HealthAssociation,Inc(hereinaftercalledGHA) on a"members only" basis, violated Section 8(b)(1)(A) of theActbysolicitingmembershipsonthebasisofrepresentations that employees would have to becomemembers of the Union to enjoy the benefits of thecontractnegotiatedwithGHA. Respondent's answeradmitted certain allegations of the complaint, denied177others,and specifically denied the commission of anyunfair labor practices. Trial in this case was hefd_beforeme in Washington, D C., on May 26, 1969 All Counseland representatives were afforded full opportunity to beheard and to introduce relevant evidence Briefs weresubmitted by the Respondent and counsel for the GeneralCounsel, and they have been fully considered by me inarriving at my decision in this matterUpon the entire record in these proceedings, includingmy evaluation of the testimony of the witnesses based onmy observation of their demeanor and on the relevantevidence, I make the followingFINDINGS OF FACT1JURISDICTIONAL FINDINGSGHA is a corporation organized and existing by virtueof the laws of the District of Columbia GHA providesmedical services to its subscribers in the Metropolitanarea of the District of Columbia and Maryland Inproviding such medical services GHA operates clinics anddrug stores in the District of Columbia and Maryland.During a representative 12-month period, GHA receivedincome of approximately $5,000,000, and during the sameperiodpurchasedand received supplieswhichweretransported across state lines valued in excess of $50,000.On the basis of the foregoing, I find that GHA is, andhas been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the ActiITHE LABOR ORGANIZATION INVOLVEDOffice and Professional EmployeesUnion, Local No. 2,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the ActIII.THE ALLEGED UNFAIRLABORPRACTICESThe facts in this case are not in dispute and the issuesare very narrow and clearly defined The Union sought toorganize GHA employees in 1967, and on November 13,1967,aBoard conducted election was held. Beforecertification could issue objections were filed by a groupof employees called the Group Health Standing GrievanceCommittee (hereinafter referred to as the Committee)Prior to issuance of the Regional Director's Report onObjections,theUnion,GHA, and the Committeeexecuted an agreement settling the representation dispute'On April 29, 1968, GHA and the Union entered into acollective-bargainingagreementfortheemployeesrepresented by the Union The recognition clause in thisagreement stated as follows1 1 RecognitionIn accordance with the provisions of the MediationAgreement of February I, 1968, by and between theAssociation, theUnion and a group of employeesformally known as "Group Health Standing GrievanceCommittee," signed under the auspices of Dexter L.Handley,S J (hereinafter sometimes called "TheThis agreement was executed on February I, 1968 It provided, amongother things, that GHA would recognize the Union on a members onlybasis and would negotiate a collective-bargaining agreement on the sametermsThe Committee agreed to withdraw its objections to the electionand the Union agreed to withdraw its petition in the representation caseThe agreement was approved by theRegional Directoron February 7,1968179NLRB No. 25 178DECISIONSOF NATIONALLABOR RELATIONS BOARDMediationAgreement"),theAssociationherebyrecognizestheUnionastheexclusivecollective-bargaining representative for employees of theAssociation who are members of the Union The termsand conditions of this Agreement (except for theprovisions of Article II and XIII hereof), shall notextend to any employees who are not members of theUnion Except for the provisions of said Articles II andXI1I, when the term "employee" or "employees" areused in this Agreement, it shall refer to thoseemployees of the Association who are members of theUnion and to no others.'On May 14, 1968 Herb Chambers and Faye Wolf,cochairman of the Union's Committee at GHA issued aletter to all employees concerning union membership andthebenefits to be derived therefrom In this letterChambers andWolf informed the employees that acollective-bargaining agreement had been signed by GHAand the Union and urged nonmember employees to join.In an effort to persuade the employees to join the Unionthe letter contained the following languageWe have been notified by the Employer's attorney thatinorder for an employee to receive their retroactivebackpay to February 15, that the employee must be amember of the Union prior to May 28, 1968 In otherwords, the retroactive wage increase which will amountto 5 percent on your base pay will amount to fifteenweeks backpay as of May 28 We are attempting toinform all eligible Union members of the benefits of theContractandwe are enclosing a copy for yourinformationYou possibly may have been under theapprehensionthatyouwouldgetthesebenefitsautomatically just as the Union members received them.This is not going to happen There has been a lot oftalkabout the non-Union members receiving anincreaseinJulypatternedaftertheGovernmentincrease for classified employees It would be ourconsidered opinion that you have a number of things toconsider.The letter then went on to inform the employees thattheremight be a possibility of a postponement or acancellation of the increase for Federal employees, and italsopointed out that only the higher grade Federalemployees would get an increase equal to the amount ofthe increase negotiated by the Union for its members.This letter was distributed to nonunion employees andalso posted on the bulletin board where Union noticeswere normally placed.Chambers personally handed a copy of the May 14letter to the Charging Party and suggested that he readand consider the contents It is the letter which providesthebasis of the charge and the subsequent complaintissued on behalf of the General CounselContention of the PartiesThe General Counsel contends that the issuance of theletter of May 14 to the nonunion employees was in fact asolicitation formembership based upon a representationthat union membership was the prerequisite to obtainingthebenefitscontained in the bargaining agreement'Article II of the agreement dealt with the general category of seniorityThis article contained the provisions relating to increases and decreases inthe working force, job vacancy posting, promotion procedures, and thepreparation of a seniority roster Article XIII provided for automation andretrainingof employees due to introduction of automated office machineryand electronic data processing equipmentAccording to the General Counsel, such representationconstituted a threat of loss of "employment opportunities"which coerced and restrained nonmember employees whopreferred to exercise their right under Section 7 of the Actto refrain from joining the Union.The Union argues that the letter was nothing more thana factual statement that the employer was committed toautomatically give the benefits to Union members whileno such committment existed with regard to nonmemberemployees.According to the Union, the letter merelystated economic facts which the Union was entitled toplace before the nonmember employees in order to inducethem to join the ranks of the UnionAs indicated by the General Counsel, there is noquestion about the validity the "members only" contractin this case The Board and the Courts have long agoupheld this concept where there is no representative of amajorityof the employees in the bargaining unitConsolidatedEdisonCo v N L R B,305U.S. 206,RetailClerks International Association,LocalUnionNos 128 and 633 v Lion Dry Goods, Inc ,369 U S 17Therefore, the only question presented in this case iswhether the Union, having negotiated a contract for itsmembers, violated the act by informing nonmembers thatthe benefits contained in the agreement would not accrueto them automatically In the circumstances of this case, Iam of the opinion that this does not constitute a violationof the ActThe offending paragraph in the May 14 letter merelystates that union members will receive retroactive backpayby virtue of the contract, and points out to nonmembersthat these benefits will not accrue to them as a matter ofcourseThere is nothing contained in the language of theletter,either expressed or implied, to indicate that thenonunion employees would be precluded from bargainingeither individually or collectively for similar benefits orthat they would be prevented from receiving them Nordoes the letter indicate that the Union and the Employeragreed that benefits of a similar nature could be accordedonly to employees who joined the UnionThe General Counsel attempts to analogize this case tothe line of cases where unions have been found to havecommitted unfair labor practices by threatening employeeswith loss of employment. The General Counsel citesUnited Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United StatesandCanada,Local675,AFL-CIO, (Mid-PacificConstructionCompany),161NLRB 1351, andInternationalWoodworkers of America, AFL-CIO andPioneer Lumber Corporation,140 NLRB 602. In the firstcase cited the union caused the employer to terminate twoemployees for not depositing travel cards of a sister localwith the local in whose jurisdiction the employees wereworking. In the second case union agents engaged inserious misconduct on a picket line in an effort to preventnonstriking employees from entering the employer's plant.Ifind that the General Counsel's analogy is strained andthat the cases are inapposite. In each instance the unionconduct interfered or attempted to interfere with the rightsof the employees involved by preventing them from doingthatwhich the Statute allowed. In the instant case,however, no such threat exists The Union merely statedthe benefits that its members would receive under theterms of the collective-bargaining agreement, and there isno threat contained in the language of the letter whichwould indicate that the Union was preventing or wouldprevent the employer from granting similar benefits tononrepresented employees OFFICE & PROFESSIONAL EMPLOYEES UNIONOneotheraspectoftheUnion lettermeritsconsiderationThe opening sentence of the paragraph inquestion stated "We [the Union] have been notified by theEmployer's attorney that in order for an employee [sic] toreceive their retroactive backpay to February 15, that theemployee must be a member of the Union prior to May28, 1968." If this statement is accurate (and there is noevidence to the contrary in the record) the Employer'sattorney was announcing that the Employer intended tocommit possible violations of Section 8(a)(I),(2), and (3)But there is no charge here against the Employer and thematter is not before me If, on the other hand, thestatement is false, it could be argued that the Union wascoercingemployeesbymisrepresentingmaterialandsubstantial facts in order to induce them to becomemembers There is no evidence in the record, however,which will support this argument, nor does the GeneralCounsel advance it in his brief The only evidence here isthe naked assertion in the letter itselfWithout more, theevidence is insufficient to establish a violation on the partof the Union.Accordingly,Ifind that the General Counselhas failedto establish that the Union has violated Section 8(b)(l)(A)179of the Act by restraining and coercing employees in theexercise of rights guaranteed by Section 7CONCLUSIONS OF LAWIOffice and Professional Employees Union, Local No2,AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act2Group Health Association, Inc , is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.3By distributing a letter dated May 14, 1968, settingfortha retroactive pay increase to be received by itsmembers and informing nonmember employees that thebenefits contained in the contract would not automaticallyaccrue to them, the Union did not violate Section8(b)(l)(A) of the ActRECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,Irecommend that the allegations of the complaint hereinbe dismissed in their entirety